UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4235


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MOISES BARANDA-CUEVAS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cr-00438-WDQ-1)


Submitted:   February 23, 2011            Decided:   March 18, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Thiruvendran Vignarajah, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Moises      Baranda-Cuevas          appeals       the        forty-six-month

sentence imposed after he pled guilty to unlawfully reentering

the United States after being deported subsequent to a felony

conviction, in violation of 8 U.S.C. § 1326(a), (b)(1) (2006).

On appeal, Baranda-Cuevas argues that the district court erred

by using the modified categorical approach to conclude that he

committed      a     crime     of    violence        warranting       a    sixteen-level

enhancement          under      U.S.      Sentencing              Guidelines         Manual

§ 2L1.2(b)(1)(A)(ii)            (2009),        and     that        his     sentence        is

procedurally       unreasonable.          Finding       no    reversible       error,      we

affirm.

             Baranda-Cuevas first challenges the district court’s

use of the modified categorical approach in determining that his

Maryland second-degree assault conviction qualified as a crime

of   violence.         This    court    reviews       de     novo    whether     a    prior

conviction qualifies as a “crime of violence” for purposes of a

sentencing enhancement.              See United States v. Jenkins, ___ F.3d

___, ___, 2011 WL 285800, at *1 (4th Cir. Jan. 31, 2011).                                  In

addition to certain enumerated offenses not relevant here, a

“crime of violence” for purposes of USSG § 2L1.2(b)(1)(A)(ii) is

“any other offense under federal, state, or local law that has

as   an    element    the     use,   attempted       use,    or     threatened       use   of

physical force against the person of another.”                             USSG § 2L1.2

cmt.      n.1(B)(iii).         To     decide     whether       a     prior    conviction
                                           2
constitutes a crime of violence, the sentencing court normally

should    employ       a    “categorical            approach.”         Taylor        v.   United

States, 495 U.S. 575, 600 (1990); see Shepard v. United States,

544 U.S. 13, 20-21 (2005); United States v. Kirksey, 138 F.3d

120, 124-25 (4th Cir. 1998).                 Under this approach, the court may

“look    only     to       the     fact    of       conviction        and     the    statutory

definition of the prior offense.”                     Taylor, 495 U.S. at 602.               In

a limited class of cases, however, where the definition of the

underlying       crime       encompasses         both      violent          and     non-violent

conduct,     a   sentencing          court      may      look    beyond       the    statutory

definition.        Kirksey, 138 F.3d at 124.                      In such cases, “the

modified categorical approach . . . permits a court to determine

which    statutory         phrase    was     the     basis      for   the     conviction      by

consulting the trial record—including charging documents, plea

agreements,       [and]          transcripts        of    plea    colloquies          . . . .”

Johnson v. United States, 130 S. Ct. 1265, 1273 (2010) (internal

quotation marks omitted); see United States v. Harcum, 587 F.3d

219, 223 (4th Cir. 2009).

            With these standards in mind, we have reviewed the

record in this case and conclude, contrary to Baranda-Cuevas’s

assertion on appeal, that the district court did not err in

using the modified categorical approach.                          See United States v.

Alston, 611 F.3d 219, 223 (4th Cir. 2010) (recognizing that,

“under Maryland law, second-degree assault encompasses several

distinct crimes, some of which qualify as violent felonies and
                                                3
others of which do not”); Harcum, 587 F.3d at 224.                                  Moreover,

the information contained in the charging document demonstrates

that    the       second-degree        assault       for    which      Baranda-Cuevas       was

convicted in Maryland “has as an element the use, attempted use,

or    threatened         use    of    physical       force      against     the    person    of

another,”         USSG   § 2L1.2       cmt.    n.1(B)(iii),           and   qualifies   as    a

crime    of       violence      supporting       the       sixteen-level         enhancement.

Thus, Baranda-Cuevas’s first ground for appeal lacks merit.

               Baranda-Cuevas also contends that the district court

imposed       a    procedurally        unreasonable            sentence     by    failing    to

address    each      of    his       arguments      for    a    variant     sentence.        In

determining the procedural reasonableness of a sentence, this

court considers, inter alia, whether the district court analyzed

the     arguments         presented       by     the       parties      and      sufficiently

explained the selected sentence.                       Gall v. United States, 552

U.S. 38, 51 (2007)               “Regardless of whether the district court

imposes an above, below, or within-Guidelines sentence, it must

place on the record an individualized assessment based on the

particular        facts    of    the    case     before        it.”     United     States    v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks omitted).            Where, as here, the district court imposes a

within-Guidelines              sentence,       the     explanation          may    be   “less

extensive,         while       still     individualized.”              United     States     v.

Johnson, 587 F.3d 625, 639 (4th Cir. 2009), cert. denied, 130 S.

Ct. 2128 (2010).               However, that explanation must be sufficient
                                                4
to     allow    for     “meaningful         appellate             review”        such      that    the

appellate       court        need    “not     guess          at     the        district      court’s

rationale.”           Carter,       564   F.3d        at    329-30       (internal         quotation

marks omitted).              Because Baranda-Cuevas preserved this claim,

our review is for an abuse of discretion.                                See United States v.

Lynn, 592 F.3d 572, 578 (4th Cir. 2010) (stating standard).

               Our review of the record leads us to conclude that the

district court adequately explained its reasons for declining to

vary    from    the     advisory      Guidelines             range       and    for       imposing    a

sentence       of    forty-six       months’          —    the    bottom       of    the    advisory

Guidelines range.             See Lynn, 592 F.3d at 576 (“In explaining a

sentencing decision, a court need not robotically tick through

§ 3553(a)’s          every     subsection,            particularly          when        imposing      a

within-Guidelines sentence”) (internal quotation marks omitted).

Thus,    the        district    court       did       not        abuse    its       discretion       in

sentencing Baranda-Cuevas.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions          are    adequately            presented       in       the    materials

before    the       court    and    argument          would       not    aid     the      decisional

process.

                                                                                            AFFIRMED




                                                  5